                           IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA

 MEILING SERRANO AND EDDIE PINNIX,                     Case No.: 3:20-cv-00462-FDW-DSC

                 Plaintiffs,                           ORDER RE PLAINTIFF FACT SHEETS

vs.

 PFIZER INC., PHARMACIA LLC f/k/a/
 PHARMACIA CORPORATION, PARKE,
 DAVIS & COMPANY LLC as successor-in-
 interest of PARKE, DAVIS & COMPANY,
 and WARNER-LAMBERT COMPANY LLC
 f/k/a WARNER-LAMBERT COMPANY,

                 Defendants.


                                                 ORDER


        The Court has reviewed the Parties’ Proposed Joint Order Regarding Plaintiff Fact Sheets.

For good cause shown, IT IS ORDERED as follows:

        1.       This Order applies to Plaintiffs and their counsel in this action.

        2.       The format of the PFS that will be used in this action is attached as Exhibit 1.
        3.       Each Plaintiff must complete the attached Medical Authorization (attached as Exhibit

2) within ninety days of the entry of this Case Management Order.

        4.       Each Plaintiff must serve a completed PFS and signed authorization on Defendants
within ninety days of the entry of this Case Management Order. To the extent Plaintiffs have served a

PFS to Defendants in a prior lawsuit, Plaintiffs shall serve a supplemental PFS that pertains to this

lawsuit and is governed by this Case Management Order. The PFS from the prior lawsuit is just as

applicable to this lawsuit unless and until Plaintiffs provide an updated or revised PFS.

        5.       Defendants cannot file a dispositive motion solely based on (i) a failure to provide the

PFS or (ii) a deficiency in the PFS, without first complying with the dispute resolution procedure set

forth below in paragraph 6 of this stipulation and subsequently meeting and conferring with Plaintiffs’

counsel about the motion.

                                                   1
      Case                     ORDER Document
             3:20-cv-00462-FDW-DSC   RE PLAINTIFF
                                               32FACT SHEET
                                                   Filed 01/13/21               Page 1 of 2
       6.       Fact Sheet Deficiency Dispute Resolution

       Phase I: Deficiency Letter: If any Plaintiff fails to provide the PFS within the time limits set

forth above, or if Defendants deem the PFS deficient, Defendants’ counsel shall notify Plaintiffs’

counsel of the purported failure to timely provide the PFS or the deficiencies in writing and allow

Plaintiffs an additional thirty days to provide the PFS or correct the alleged deficiency.

       Phase II: Meet & Confer: Should Plaintiffs fail to sufficiently respond to the deficiency letter,

cure the deficiency(ies), or fail to provide the PFS within thirty days, then Defendants may request a

meet and confer. Defendants’ counsel shall notify Plaintiffs’ counsel in writing via email of the

request to meet and confer and such meet and confer shall occur within seven days.

       Phase III: Motion to Compel: Following the meet and confer period, should Plaintiffs 1) fail

to provide the PFS or cure the stated deficiency(ies); 2) fail to respond to or participate in the meet

and confer process; or 3) otherwise fail to provide adequate responses, and absent agreement of the

parties to further extend the period for meeting and conferring, Defendants may then seek leave of

Court to file a motion to compel the production of the PFS or the allegedly deficient discovery

information.


       SO ORDERED.
                                     Signed: January 13, 2021




                                                  2
   Case                       ORDER Document
            3:20-cv-00462-FDW-DSC   RE PLAINTIFF
                                              32FACT SHEET
                                                  Filed 01/13/21              Page 2 of 2
